DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 


Response to Arguments
Applicant's arguments and amendments received 06/03/2022 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 8-9”. This language corresponds to the newly amended language of claims 1, 7 and 14. 
           As such, these have been considered but they are directed to newly amended claim language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, see additional cited col. and lines of Gagnon in regarding to “determining or causing….the determining” as outlined below.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites series of steps of determining, by a first computing device; causing, by the first computing device related to concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim recites determining, by a first computer device, that a user is not authorized to record a second content, causing, by the first computing device and based selection….to record the third content item. The limitation of determining, by a first computing device; causing, by the first computing device is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer device” nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “computer device” language, “determining” in the context of this claim encompasses the user manually calculating or processing the amount of use of each second content item referenced in a first content item. Similarly, the limitation of “causing” the a selection of an interactive selection option, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a computing device to perform both the determining and causing….determining steps. The “computing device” in both steps is recited at a high-level of generality (i.e., as a generic “system/machine” performing a generic computer function of determining and causing…determining based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing device” to perform both the determining and causing,…determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-5. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the claim recites additional elements a “user interface and network”. Generic computer elements such as these performing generic computer functions, when viewed either individually or as an ordered combination, do not amount to significantly more than the abstract idea as they would be routine in any computer implementation. As such the claims are not patent eligible.  
Claims 7-11 list all the similar elements of claims 1-5.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 7-11. 
Claims 14-18 list similar elements of claims 1-5, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 14-18. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the claim recites additional elements a “one or more processors, memory”. Generic computer elements such as these performing generic computer functions, when viewed either individually or as an ordered combination, do not amount to significantly more than the abstract idea as they would be routine in any computer implementation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-11, 14-18, 23-24, 26, 28-33 and 34 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gagnon et al. US 6,522,342.
In regard to claim 1, Gagnon discloses a method comprising:                                                                                                                                                                                                determining, by a first computing device (see transport circuit board within the PC also performs similar functions to that of the IRD's transport circuit, including channel de-multiplexing, decryption and access determination…….a transmission station 102 of fig. 1 or direct to home PC-based satellite communication device 106…--col. 4 lines 8-25 and col. 8 lines 36-38) that a user is not authorized to record a second content item referenced in a first content item (see  at least Fig. 2a element 140 and elements within element 140..[main menu page 140 includes a central video window 142, a video title 144, a page title 146, a date/time display 148, a video channel tuning bar 150, a Video Channels service link 152, a Best-of-Web (BOW) data service link 154]…-- col. 9 lines 39-62,  receiver stations, which are typically located at the user's home or business, receive the satellite signals..— col. 3 lines 49-55, col. 10 lines 1-18, col. 12 lines 28-45, col. 21 lines 13-41), causing, by the first computing device and based on the determining, replacement of a reference to the second content item with a reference to a third content item in output of the first content item at a second computing device, (see transport circuit board within the PC also performs similar functions to that of the IRD's transport circuit, including channel de-multiplexing, decryption and access determination…….best-of-Web data service link 154 launches the GUI into a service for pre-selecting, previewing, and viewing various Internet websites that may be broadcast to the receiver station 106 via the satellite/relay 104..— col. 4 lines 8-25 and col. 10 lines 46-59, col. 14 lines 41-64 and also Fig. 2A); and causing, by the first computing device and based on a selection of an interactive selection option associated with the third content item, a third computing device to record the third content item (see Fig. 2A accessing elements with element 140..-- col. 10 lines 46-59, col. 10 lines 52 to col. 11 line 10, col. 24 lines 46-62), wherein the third computing device is different from the first computing device and the second computing device (see user device with display 104, an interactive 146 and elements within interactive 140..--col. 10 lines 50 to col. 11 line 10 and fig. 2).
In regard to claim 2, Gagnon discloses a method of claim 1, wherein: the causing the third computing device to record the third content item comprises: causing, based on the selection of the interactive selection option via a user interface on the second computing device, sending one or more commands the third computing device via a network, wherein the one or more commands are configured to cause a third computing device to record the third content (see col. 10 lines 46-59, col. 24 line 63 to col. 25 line 15).
In regard to claim 3, Gagnon discloses a method of claim 1, wherein: the interactive selection option is configured to, be selectable with only a single input via a user interface associated with the second computing device (col. 24 line 63 to col. 25 line 15).
In regard to claim 4, Gagnon discloses a method of claim 3, wherein: the reference to the third content item comprises advertisement for the third content item (see figs. 5-6 and col. 13 line 55 to col. 14 line 24).
In regard to claim 5, Gagnon discloses a method of claim 1, wherein the determining comprises accessing user records to determine that the user is not associated with a service provider (see fig. 1 element 102 and element 106…--col. 24 line 63 to col. 25 line 15).
Claims 7-11 list all the similar elements of claims 1-5. Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 7-11.
Claims 14-18 list similar elements of claims 1-5, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 14-18 (one or more processors, see col. 21, lines 29-41 and memory, Col. 11, lines 40-61).
In regard to claim 23, Gagnon discloses a method of claim 1, wherein the interactive selection option is customized based on a user account associated with the user (see provider may tailor an advertisement on the content page and provide interactive functionality to control the user's account settings and functions ..--paragraphs 0005).  
In regard to claim 25, Gagnon discloses a method of claim 1, wherein the first content item comprises a web page (see fig. 2a element 154).  
In regard to claim 26, Gagnon discloses a method of claim 1, wherein the second content item comprises a television program (see fig. 2a TV program 140).  
Claims 24 and 28 list similar elements of claims 23 and 26.  Therefore, the supporting rationale of the rejection to claims  23 and 26 applies equally as well to claims 24 and 28.
In regard to claim 29, Gagnon discloses a method of claim 1, wherein the interactive selection option comprises an option to record the third content item via a digital video recorder (see fig. 2A).  
In regard to claim 30, Gagnon discloses a method of claim 1, further comprising: causing output of a second interactive selection option on the second computing device, wherein the second interactive selection option allows the user to obtain authorization to record the second content item (see col. 21 lines 13-41 and fig. 2A).
Claims 31-32 and 33-34 list similar elements of claims 29-30.  Therefore, the supporting rationale of the rejection to claims 29-30 applies equally as well to claims 31-32 and 33-34.
In regard to claim 35, Gagnon discloses a method of claim 1, further comprising: determining, by a server, that the user is not authorized to record a video program listed in a web page; and causing, based on the determining that the user is not authorized to record the video program, modification of the web page to reference a different video program that the user is authorized to record (col. 4 lines 8-25 and col. 10 lines 46-59, col. 14 lines 41-64 and also Fig. 2A).  


In regard to claim 36, Gagnon discloses a method of claim 1, further comprising: 6Application No. 15/428,674Docket No.: 007412.0364 1\US causing, by the first computing device and based on the determining, the interactive selection option to be added to the output of the first content item (col. 4 lines 8-25 and col. 10 lines 46-59, col. 14 lines 41-64 and also Fig. 2A).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481